The appellant, Charlie Clemons, was indicted, tried, and found guilty as charged in the circuit court of Warren County for the murder of Richard Priestley, and was thereupon sentenced to be hanged.
The proof discloses without dispute that he and William Gordon entered the home of Patrick and Eliza Bingham, an elderly couple, at about eleven o'clock at night under the pretense of wanting to leave a woman at their home until they could go and have their car fixed. *Page 610 
After they were admitted into the house through the front door, Gordon seized Patrick Bingham's gun and held it on him while the appellant undertook to force Eliza Bingham to give them some money. Thereupon Patrick Bingham called Richard Priestley, who lived nearby, and when Priestley responded to the call of distress, bringing with him his shotgun, he was killed by the appellant when he reached the front steps of the house. A full and complete confession was made by the appellant of the commission of the crime, and there is no contention made that the confession was not free and voluntary. The evidence fully sustains the verdict of conviction and sentence of death, and we find no error in the record which would even tend to show that he did not have a fair and impartial trial, since all of the proof was competent and the issue of guilt or innocence was fairly submitted to the jury under proper instructions.
The judgment and sentence of the court below is therefore affirmed, and Thursday, July 11, 1940, is fixed as the date for the execution.
Affirmed.